Citation Nr: 0118960	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  96-49 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for bronchial asthma.  

2. Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from November 1983 to 
October 1990.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The veteran was scheduled for a 
personal hearing before a Hearing Officer in December 1998, 
as well as a travel board hearing before a member of the 
Board in May 2001, but he failed to report for either 
hearing.  

REMAND

During the pendency of the veteran's appeal, but after the 
RO's most recent consideration of the veteran's claims, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In reviewing the record on appeal, the Board is cognizant 
that the RO has been unable to obtain the veteran's service 
medical records.  In January 1995, the National Personnel 
Records Center (NPRC) in St. Louis, MO, notified the RO that 
efforts to locate the veteran's military health records had 
not been successful, and that the records "never reached the 
Naval Reserve Personnel Center [(NRPC)] or NPRC."  With 
respect to Naval records migration, both personnel and 
medical records are initially sent to NRPC in New Orleans 
where they are sorted and subsequently forwarded to NPRC.  

With respect to his claims, the veteran has contended that he 
was first diagnosed with asthma in September 1988 while 
stationed in Sicily, Italy.  Post service, treatment records 
from Sentra Norfolk General Hospital, dated in February 1991, 
reflect the veteran's report of no previous history of 
asthma.  An additional record, dated in October 1992, 
reflects the veteran's report of having been diagnosed with 
asthma one year previously.  

With respect to his left eye, the veteran has contended that 
in March 1985, he suffered trauma to his left eye after being 
struck by a racquetball.  At that time, the veteran was 
stationed on Diego Garcia, a Naval military base situated in 
the Indian Ocean.  A statement, dated in December 1996, from 
a sailor who reportedly served with the veteran on Diego 
Garcia, confirmed that the veteran had suffered an injury to 
his left eye.  The veteran has testified that following the 
injury, he was treated at a medical facility on base, and 
subsequently received treatment at Clarke Air Force Base in 
the Philippines, as well as at an unidentified medical 
facility in Japan.  Later he was transferred to the United 
States and received treatment at Bethesda Naval Hospital in 
Maryland.  The RO contacted the Naval Hospital, Naval Medical 
Command, in Bethesda, in an attempt to obtain clinical 
records of the veteran's treatment, but was told by that 
facility that there were no inpatient medical records on file 
pertaining to the veteran.  The RO was also informed that any 
outpatient medical records should have been associated with 
the veteran's military medical records.  

The Board notes that, under the VCAA and its heightened duty 
to assist provisions, "the Secretary shall make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain."  
Furthermore, "[t]he Secretary is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  More importantly, in this 
instance, whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107).  

The Board is aware that the RO has made diligent efforts to 
locate the veteran's service medical records, however, 
additional attempts are warranted.  In this respect, no 
attempt has been made to contact the veteran's last duty 
station/command, to inquire as to whether his records might 
still be at that location.  Such an inquiry would be 
important, especially given, as noted above, that NPRC has 
reported that NRPC in New Orleans never received the 
veteran's service medical records, and the veteran has not 
come forth with any records in his possession.  

Furthermore, the Board is cognizant that clinical records are 
prepared and maintained by a military hospital when a service 
member is admitted, and kept by the hospital for one to five 
years and then retired to NPRC annually.  At NPRC the records 
are filed by the name of the hospital.  Retrieval of such 
records is accomplished by supplying NPRC with the name of 
the hospital, the month and year of treatment, as well as the 
veteran's name and service number.  In this case, while the 
RO did ask NPRC to search for the veteran's service medical 
records, it does not appear that a search for clinical 
records by military hospital has been undertaken.  

Thus, given the heightened duty-to-assist under the VCAA, the 
veteran's contentions, a lay statement from a fellow sailor 
who served with the veteran, and the need to evaluate the 
veteran's service medical records before reaching a decision 
on his claims, the Board hereby remands the veteran's appeal 
for additional development.  Therefore, while the Board 
regrets the delay, under the circumstances set forth above, 
the veteran's appeal is hereby REMANDED to the RO for the 
following action:

1. The RO should contact the veteran and 
ask him to identify all sources of 
treatment received for his left eye 
disability and bronchial asthma since 
October 1994, the date of his VA 
examination, and to furnish signed 
authorizations for release to VA of 
medical records in connection with 
each non-VA source he identifies.  
Copies of the medical records from all 
sources should then be requested, if 
not already associated with the claims 
file.  

2. An additional request should be made 
to the veteran, with a copy to his 
representative, that he provide as 
much detail as possible regarding any 
treatment he received in service for 
his left eye trauma and asthma.  The 
veteran should be asked to provide 
specific details of any treatment to 
include approximate dates of 
treatment, names of the military 
medical facilities/hospitals in which 
he was treated, and any other 
identifying information.  The veteran 
is advised that this information is 
vitally necessary to help locate 
supportive evidence for his claims, 
and that he must be as specific as 
possible because, without such 
details, an adequate search for 
verifying information cannot be 
conducted.  

3. The RO should then take any 
information provided by the veteran, 
as well as any relevant information 
contained in his claims file, and 
contact NPRC and request a search for 
clinical records associated with his 
treatment from those military 
hospitals he has identified.  
Furthermore, if warranted, the RO 
should contact the veteran's last duty 
station/command, noted on his DD-Form 
214 as VA-42, an Airwing Attack 
Squadron headquartered in Oceana, VA, 
to inquire if that unit was still in 
possession of the veteran's service 
medical records.  

4. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that the aforementioned 
development action has been conducted 
and completed in full, and that all 
procedural development required by the 
Veterans Claims Assistance Act of 2000 
has been accomplished.  If any 
required action is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO 
should review the evidence of record 
and enter its determination with 
respect to the veteran's claims.  

5. If the decision remains adverse to the 
veteran, the RO should issue a 
supplemental statement of the case, a 
copy of which should be provided to 
the veteran.  Thereafter, the veteran 
should be given the opportunity to 
respond.  The case should be returned 
to the Board for further appellate 
consideration, if otherwise in order, 
following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




